                                    Case 19-16242                Doc 7            Filed 05/07/19           Page 1 of 2


 Fill in this information to identify your case:
 Debtor 1             Gisele                    T.                    Welch
                      First Name                Middle Name           Last Name


 Debtor 2
 (Spouse, if filing)First Name                  Middle Name           Last Name


                                     DISTRICT OF MARYLAND
 United States Bankruptcy Court for the:

 Case number                                                                                                                             Check if this is an
 (if known)
                                                                                                                                         amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15

If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.


If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.


Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:        List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part Schedule
                                                1 of     D: Creditors Who Hold Claims Secured by Property
                                                                                                    (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral What do you intend to do with the                             Did you claim the property
                                                                property that secures a debt?                                 as exempt on Schedule C?

      Creditor's        Carmax Auto Finance                                         Surrender the property.                        No
      name:                                                                         Retain the property and redeem it.             Yes
      Description of    2010 Honda Accord                                           Retain the property and enter into a
      property                                                                      Reaffirmation Agreement.
      securing debt:                                                                Retain the property and [explain]:


      Creditor's        Nissan-infiniti Lt                                          Surrender the property.                        No
      name:                                                                         Retain the property and redeem it.             Yes
      Description of    2018 Infinity QX60                                          Retain the property and enter into a
      property                                                                      Reaffirmation Agreement.
      securing debt:                                                                Retain the property and [explain]:




Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                          page 1
                              Case 19-16242           Doc 7     Filed 05/07/19         Page 2 of 2


            Gisele T. Welch                                                    Case number (if known)

 Part 2:     List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed Schedule
                                                              in    G: Executory Contracts and Unexpired Leases  (Official Form 106G),
fill in the information below. Do not list real estate leases.
                                                         Unexpired leases
                                                                        are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                 Will this lease be assumed?

    None.


 Part 3:     Sign Below

  Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
  personal property that is subject to an unexpired lease.

X /s/ Gisele T. Welch                             X
  Gisele T. Welch, Debtor 1                           Signature of Debtor 2
  Date 05/07/2019                                     Date
       MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                Statement of Intention for Individuals Filing Under Chapter 7                              page 2
